 1   Yosef Peretz (SBN 209288)
     yperetz@peretzlaw.com
 2   David Garibaldi (SBN 313641)
     dgaribaldi@peretzlaw.com
 3   PERETZ & ASSOCIATES
     22 Battery Street, Suite 200
 4   San Francisco, CA 94111
     Telephone: (415) 732-3777
 5
     Facsimile: (415) 732-3791
 6
     Attorneys for Plaintiff DIANE PIEROTTI
 7
     DANIELLE OCHS, CA Bar No. 178677
 8   danielle.ochs@ogletree.com
     ANNA L. PADGETT, CA Bar No. 307146
 9   anna.padgett@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
10   Steuart Tower, Suite 1300
     One Market Plaza
11   San Francisco, CA 94105
     Telephone:    415.442.4810
12   Facsimile:    415.442.4870
13
     Attorneys for Defendant
14   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
15
     EXEMPT FROM FEES, GOV. CODE § 6103
16

17
                                UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
     DIANE PIEROTTI,                          Case No. 16-cv-02936-HSG
20
                  Plaintiff,
21                                            JOINT STIPULATION OF DISMISSAL
           v.                                 WITH PREJUDICE AND [PROPOSED]
22                                            ORDER OF DISMISSAL WITH
   THE REGENTS OF THE UNIVERSITY OF           PREJUDICE
23 CALIFORNIA and DOES 1-10,

24                Defendants.

25

26

27

28


                                                                  Case No. 16-cv-02936-HSG
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 1                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 2          Plaintiff Diane Pierotti (“Plaintiff”) and Defendant The Regents of the University of
 3 California (“Defendant”) (collectively, the “Parties”), by and through their counsel and pursuant to

 4 Federal Rule of Civil Procedure 41(a)(1)(a)(ii) hereby stipulate, in consideration of a private

 5 negotiated settlement executed by them, to the Dismissal With Prejudice of this action, including all

 6 claims and counterclaims stated herein against all parties, with each party to bear its own attorney’s

 7 fees and costs.

 8

 9 DATED: November 20, 2018                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.
10

11

12                                                  By:     /s/ Danielle Ochs
                                                          DANIELLE OCHS
13                                                        RACHEL J. MOROSKI
                                                          ANNA L. PADGETT
14
                                                          Attorneys for Defendant
15                                                        THE REGENTS OF THE UNIVERSITY OF
                                                          CALIFORNIA
16

17
     DATED: November 20, 2018                          PERETZ & ASSOCIATES
18

19

20                                                     By: /s/ Yosef Peretz
                                                           YOSEF PERETZ
21                                                         DAVID GARIBALDI

22                                                          Attorney for Plaintiff
                                                            DIANE PIEROTTI
23

24                                     SIGNATURE ATTESTATION
25          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
26 document has been obtained from the other signatories.

27

28

                                                    1                    Case No. 16-cv-02936-HSG
                             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 1   DATED: November 20, 2018                          PERETZ & ASSOCIATES
 2

 3
                                                       By: /s/ Yosef Peretz
 4                                                         YOSEF PERETZ
                                                           DAVID GARIBALDI
 5
                                                            Attorney for Plaintiff
 6                                                          DIANE PIEROTTI
 7

 8                            ORDER OF DISMISSAL WITH PREJUDICE
 9          The Joint Stipulation of Dismissal with Prejudice executed by Plaintiff Diane Pierotti
10   (“Plaintiff”) and Defendant The Regents of the University of California (“Defendant”) (collectively,
11   the “Parties”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii), is hereby approved. This
12   entire action, including all claims and counterclaims stated herein against all parties, is hereby
13   dismissed with prejudice.
14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16

17

18   Dated: November 20, 2018                             ________________________________
                                                          Honorable Haywood S. Gilliam, Jr.
19                                                        United States District Court
20                                                        Northern District of California

21

22

23

24

25

26

27

28

                                                    2                    Case No. 16-cv-02936-HSG
                             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
